Citation Nr: 1704601	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from November 1974 to September 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with VBMS.  

Thereafter, the Board remanded this claim in October 2015 for further development, including obtaining outstanding VA treatment records and private treatment reports.  

In July 2016, the Board requested a Veterans Health Administration (VHA) opinion; an opinion was received in September 2016.  In September 2016, the Board requested a clarifying opinion from same physician.  A clarifying opinion was received shortly thereafter, as well.  In a November 2016 letter, the Veteran was supplied with the opinions and was provided 60 days to respond.  No response was received.  Thus, the matter is properly before the Board for appellate consideration. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The most probative evidence weighs against a finding that hypertension had onset during active service, manifested within one year of service discharge, or is otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by an April 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records STRs), private treatment records, and VA medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his hypertension. 

VA also obtained VHA opinions in September 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions are adequate to decide the case.  They are predicated on a full reading of the available STRs, reflect consideration all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the October 2015 remand directed that outstanding VA records be obtained and that the Veteran be provided with authorizations in order to obtain outstanding private records.  VA records were obtained and associated with the claims file in October 2016.  In October 2015, a letter was sent to the Veteran requesting authorizations to obtain particular private treatment records.  No response was received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary).  Thus, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran claims he has hypertension as a result of his military service.  In his October 2012 notice of disagreement, he contended that his hypertension began while he was in the military.  In addition, he suggested in October 2011 that his hypertension is related to contamination sustained due to proximity to nuclear material when working aboard the USS Enterprise.  At a December 2014 Board hearing, the Veteran recalled having high blood pressure in 1975, requiring follow-up "a few days later."  The Veteran described nothing being done about it at that time.  He reportedly did not see a doctor regarding his high blood pressure until fifteen years after his service.  

Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the Veteran was exposed to ionizing radiation during active service.  But hypertension is neither a disease specific to radiation-exposed veterans nor a radiogenic disease.  See 38 C.F.R. § 3.309(d) (2016) 38 C.F.R. § 3.311(b)(2) (2016).  Additionally, although 38 C.F.R. § 3.311(b)(4) states that if an ionizing radiation claim is based on a disease not listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2), such as the Veteran's hypertension, VA shall nevertheless develop the claim under the provisions of section 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease; the Veteran has submitted no such evidence.  Thus, under 38 C.F.R. § 3.311(a) and (c), neither a dose assessment from the Department of Defense, nor a medical opinion from the Under Secretary for Benefits, nor any further development is warranted.  

Regardless, even if the claimed disability is not listed as a presumptive disease for radiation-exposed veterans or as a radiogenic disease, direct service connection must still be considered by way of in-service incurrence, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As the Veteran has not alleged that his hypertension is due to radiation exposure, however, this theory of entitlement need not be addressed herein.  

Facts

The Veteran's service entrance examination noted a blood pressure reading of 130/66.  A January 1975 report of medical examination noted a blood pressure of 140/74.  The same report shows morning and evening blood pressure readings taken over the next five days.  The highest reading was 150/78.  In a corresponding report of medical history, the Veteran denied high or low blood pressure.  The Veteran's service discharge examination noted a blood pressure reading of 130/78.

Post-service, private treatment records document treatment for hypertension as early as August 2003.  Then, the Veteran was noted to be hypertensive for "several years."  Subsequent private treatment records dated from 2004 through 2010 show a diagnosis of hypertension.  VA treatment records dated through 2015 note the diagnosis of hypertension.   An August 2006 private record noted a family history of hypertension.

In a September 2016 VHA opinion, Dr. ETS opined that the Veteran did not have hypertension while in the military and that his present diagnosis of hypertension was not caused by his time in the military.  Noting the January 1975 blood pressure reading of 140/74, Dr. ETS explained that the reading was not within a range that would be considered hypertension and that follow-up blood pressures in the chart documented normal blood pressure readings.  Thus, Dr. ETS found there was no diagnosis of hypertension during service.  Finally, Dr. ETS cited to common causes of hypertension, including extreme stress, smoking, obesity, lack of physical exercise, excess salt in the diet, excess alcohol consumption, and the most common cause, genetics.  The doctor noted that there was no indication that the Veteran was exposed to excessive amounts of stress.  

In an addendum opinion, Dr. ETS opined again that the Veteran's hypertension was less likely than not caused or aggravated by his military service.  Dr. ETS noted that one recorded elevated blood pressure is a very common occurrence and not an indication of having high blood pressure or being at risk for developing chronic high blood pressure.  Again, Dr. ETS noted no documentation in the records indicating the Veteran was exposed to an environment in active service that would cause or aggravate hypertension.  

Analysis

After a thorough review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is related to his military service.  

First, the Board notes that there is a current diagnosis of hypertension.  As noted by various private treatment records since 2003, and VA medical records dated through 2015, the Veteran has this condition.  Therefore, the first element of service connection is satisfied, as the Veteran has a current disability, hypertension.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Second, however, hypertension was not manifest during active service.  The STRs do not support that hypertension was present during service, despite the finding of elevated pressure in January 1975.  The remaining blood pressures did not constitute hypertension.  Additionally, Dr. ETS noted that there was no diagnosis of hypertension during service.  The elevated blood pressure also is not a "combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time."  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d 1331.  


Third, hypertension was not manifest to 10 percent within one year of service discharge.  The STRs do not support that hypertension was present at service discharge, despite the finding of elevated pressure in January 1975.  The discharge examination blood pressure reading was not hypertension.  The other evidence of record also does not indicate hypertension was present within one year of discharge. An August 2003 private treatment note documents that the Veteran had been hypertensive for "several years" which indicates onset well after September 1976, one year post-service discharge.  Accordingly, the evidence does not support hypertension within one year of service.  38 C.F.R. §§ 3.303(a), (b); Holton, 557 F.3d at 1366; Walker, 708 F.3d 1331.  

Fourth and finally, the Board finds that the most probative evidence of record demonstrates that hypertension is not otherwise related to service.  The Board accords the 2016 VHA opinion and addendum significant evidentiary weight in making these findings because the opinions were predicated upon a comprehensive review of the record and provided a thorough and clear explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  The opinions adequately address the Veteran's contentions that his hypertension was due to elevated blood pressures during active service.  

The Board has considered the Veteran's lay statements for this claim.  To the extent that the Veteran asserts his current hypertension is related to any elevated blood pressures during service, the Board finds that his testimony is not competent in this regard.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the specific etiology of hypertension, which is an internal medical process not capable of lay observation, is distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Board does not assign any probative weight to these statements.

Additionally, the Veteran's lay assertions are outweighed by the VHA physician's opinion that there is no relationship between his hypertension and military service.  That opinion is more probative as it is based upon medical expertise and a review of the relevant medical literature.  In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for hypertension.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


